Dismissed in part, affirmed in part by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathan Lee Foster appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction and his successive and unauthorized 28 U.S.C.A. § 2255 (West Supp.2012) motion. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Foster does not challenge the basis for the district court’s disposition of his § 2255 motion, he has forfeited appellate review of that portion of the order. Therefore, we deny a certificate of appealability and dismiss the appeal as to the § 2255 motion.
Turning to the court’s denial of Foster’s § 3582(c)(2) motion, we have reviewed the record and find no reversible error. Accordingly, we affirm the denial of § 3582(c)(2) relief for the reasons stated by the district court. Foster v. United States, No. 5:03-cr-00319-F-1 (E.D.N.C. Aug. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART; AFFIRMED IN PART.